DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
“a terminal device” (Claims 7, 10-11, and 18, described in [0035-0036, 0065]). The recitation of “terminal device” is noted as being disclosed as; a mobile phone, smart phone, tablet, or PC in paragraph [0035] of the specification. Further, terminal device is configured to receive the set value of the air conditioner from the control device via the communication unit, wherein, the control unit of the terminal device sends the received set vale of the air conditioner to the air conditioner via the communication unit. When the set value of the air conditioner is recovered from the terminal device, the air conditioner starts operation using the received set value [0065]. Accordingly; the disclosure regarding assemblies that a terminal device may be defined by or as, all share the functionality disclosed in paragraph [0065] wherein the terminal device functions as a thermostat for an air conditioner system.  
Claim Interpretation 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a control unit” (Claims 1-6 and 10, described in [0027]). The recitation of “a control unit” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation control unit is further defined within the present application as including one or more processors, one or more dedicated circuits, or a combination thereof Therefore, “control unit” is being interpreted under 112(f) and further understood as including one or more processors, one or more dedicated circuits, or equivalence thereof. 
“a communication unit” (Claims 1 and 10, described in [0029]). The recitation of “communication unit” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation communication unit is further defined within the present application as including one or more communication interfaces. Therefore, “communication unit” is being interpreted under 112(f) and further understood as including one or more communication interfaces or equivalence thereof. 
“an output unit” (Claim 10, described in [0040]). The recitation of “output unit” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation output unit is further defined within the present application as including one or more output interfaces. Therefore, “output unit” is being interpreted under 112(f) and further understood as including one or more output interfaces or equivalence thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
“a terminal device”(Claims 7, 10-11, and 18, described in [0035-0036]). The recitation of “terminal device” is not being interpreted under 112(f) as “terminal” is considered to have an intrinsic structure. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1, 8, 9, 12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Smereka (US 20150358387 A1). 
In re claim 1, Smereka (US 20150358387 A1) discloses a control device comprising: 
a control unit (vehicle-based computing system 1; [FIG.1]); and 
a communication unit (wireless module 73, modem 63, nomadic device 53; [0026-0028, 0035-0036, FIG.1]), 
wherein the control unit is configured to calculate a set value that is a set value of an air conditioner provided in a destination facility of a vehicle and is to be used by occupants of the vehicle (“The smart device applications 212 may include one or more applications installed to the VCS 1 and configured to make use of functionality of the smart device 202 via the smart device interface 208. As an examples, the smart device applications 212 may include a thermostat smart device application 212 configured to allow a user to view and set home temperature and thermostat settings of a thermostat smart device 202. When the user requests to increase or decrease the target temperature via the temperature control 506 of the smart device application 212, the smart device application 212 may be configured to provide smart device commands 204 to the smart device 202 responsible for temperature control via the smart device interface 208.”; [0042, 0059; FIG.4-5]), 
based on information on an air conditioning environment in the vehicle (“When the device scripting application of the vehicle determines that the vehicle is heading home and is approximately 30 minutes away, the device scripting application may utilize the smart device interface to trigger the smart thermostat to heat or cool the house to the desired temperature. The trigger conditions 218 of the scripting settings 216 may be defined according to a relationship of one or more elements of vehicle data 222 to one or more predefined conditions. For example, a trigger condition 218 may be configured to define a relationship of vehicle location to a predefined condition, such as to define a condition that is triggered when the vehicle 31 is heading toward a specified location (e.g., a home location) and is within a threshold distance of that location, (e.g., approximately 30 minutes away according to expected traffic speed, approximately 2 miles away, etc.). The actions 220 of the scripting settings 216 may be defined according to an available feature of a connected smart device 202. As an example, an action 220 may include sending a smart device command 204 to a thermostat smart device 202 to heat or cool the user's house to a desired temperature.”; [0020, 0045-0046; FIG.10]) and 
Examiner’s Note: It should be noted that information pertaining to an air conditioning environment within a vehicle may also include location information such as GPS coordinates, data representative of a unique identifier for the precise geographic location on the earth where the vehicle and air conditioning environment contained within are located.  
is configured to send the calculated set value of the air conditioner to a predetermined sending destination via the communication unit. (“Thus, by way of described automation system, the vehicle 31 may be able to perform tasks for the driver that are secondary to the primary driving task, but related to the control of smart devices 202. As an example, when the device scripting application 214 determines that the vehicle 31 is heading home and is approximately 30 minutes away, the device scripting application 214 may utilize the smart device interface 208 to send a command over the network 61 to a thermostat smart device 202 to cause the thermostat to heat or cool the house to the desired temperature.” [0046, 0081])
In re claim 8, Smereka discloses the control device according to claim 1, wherein the predetermined sending destination is the air conditioner provided in the destination facility. (“As an example, when the device scripting application 214 determines that the vehicle 31 is heading home and is approximately 30 minutes away, the device scripting application 214 may utilize the smart device interface 208 to send a command over the network 61 to a thermostat smart device 202 (as part of an air conditioning system) to cause the thermostat to heat or cool the house to the desired temperature.” [0046, 0081])
In re claim 9, Smereka discloses the control device according to claim 1, wherein the destination facility includes an accommodation facility, a restaurant, or a home of the occupant. (“The smart device applications 212 may include one or more applications installed to the VCS 1 and configured to make use of functionality of the smart device 202 via the smart device interface 208. As an examples, the smart device applications 212 may include a thermostat smart device application 212 configured to allow a user to view and set home temperature and thermostat settings of a thermostat smart device 202.”; [0042, 0046, 0059; FIG.4-5])
In re claim 12, the limitations of method claim 12 are similar in scope to those discussed in the rejection of claim 1. For more information regarding the limitations, please see in re claim 1. 
In re claim 19, the limitations of method claim 19 are similar in scope to those discussed in the rejection of claim 8. For more information regarding the limitations, please see in re claim 8.
In re claim 20, the limitations of method claim 20 are similar in scope to those discussed in the rejection of claim 9. For more information regarding the limitations, please see in re claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smereka (US 20150358387 A1), and further in view of Karimi (US 11333384 B1) and Boyd (US 20200217550 A1).
In re claim 7, Smereka discloses the control device according to claim 1, wherein the predetermined sending destination is a thermostat smart device (202) used in the destination facility. (“As an example, when the device scripting application 214 determines that the vehicle 31 is heading home and is approximately 30 minutes away, the device scripting application 214 may utilize the smart device interface 208 to send a command over the network 61 to a thermostat smart device 202 (terminal device) to cause the thermostat to heat or cool the house to the desired temperature.” [0046, 0081])
Samerka lacks:
wherein the predetermined sending destination is a terminal device used in the destination facility 
Regarding the limitation; “…terminal device”, Boyd (US 20200217550 A1) discloses in a similar invention, regarding HVAC systems, a consideration for a user device 140 (terminal device) wherein the controller 132 which may be communicatively coupled to a user interface 139 of the user device, such as the thermostat 110, a computer, a smart phone, a tablet, or other personal user device. A user may manually input information to the controller 132 via the user interface 139. For example, the user may utilize the user interface 139 to input the previously cached data, which the controller 132 may utilize to categorize a heat source, such as being either expected or unexpected. To this end, the user interface 139 may include a display on which the controller 132 may provide messages to communicate with users, and may include input devices, such as touch screens, or other input devices, to receive input from the users [0047].
Examiner’s Note: It should be noted that Boyd discloses a thermostat among several terminal devices as defined in the specification of the current application; such as a computer, smart phone, or tablet. While Smereka is silent as to distinctly disclosing a terminal device, as defined in the specification, Boyd teaches the idea of a thermostat as an alternative and equivalent means of functionality as the previously listed terminal device embodiments. Therefore, it would be obvious to one of ordinary skill to modify the thermostat smart device of Smereka to be defined as a terminal device, as taught by Boyd.  For more information regarding “terminal device” please see claim the interpretation section above. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Smereka to include a terminal device such as a thermostat, a computer, a smart phone, a tablet, or other personal user device, as taught by Boyd. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a terminal device which can be conveniently operated by a user at a destination facility enabling the display of and control over operations related to HVAC and air conditioning of an environment. 
In re claim 10, Smereka discloses a thermostat smart device (202) used in a destination facility of a vehicle, 
wherein the thermostat smart device is configured to receive a set value that is a set value of an air conditioner provided in the destination facility and is to be used by occupants of the vehicle (“Thus, by way of described automation system, the vehicle 31 may be able to perform tasks for the driver that are secondary to the primary driving task, but related to the control of smart devices 202. As an example, when the device scripting application 214 determines that the vehicle 31 is heading home and is approximately 30 minutes away, the device scripting application 214 may utilize the smart device interface 208 to send a command over the network 61 to a thermostat smart device 202 to cause the thermostat to heat or cool the house to the desired temperature.” [0046, 0081]), and 
the set value of the air conditioner being calculated based on information on an air conditioning environment in the vehicle. (“When the device scripting application of the vehicle determines that the vehicle is heading home and is approximately 30 minutes away, the device scripting application may utilize the smart device interface to trigger the smart thermostat to heat or cool the house to the desired temperature. The trigger conditions 218 of the scripting settings 216 may be defined according to a relationship of one or more elements of vehicle data 222 to one or more predefined conditions. For example, a trigger condition 218 may be configured to define a relationship of vehicle location to a predefined condition, such as to define a condition that is triggered when the vehicle 31 is heading toward a specified location (e.g., a home location) and is within a threshold distance of that location, (e.g., approximately 30 minutes away according to expected traffic speed, approximately 2 miles away, etc.). The actions 220 of the scripting settings 216 may be defined according to an available feature of a connected smart device 202. As an example, an action 220 may include sending a smart device command 204 to a thermostat smart device 202 to heat or cool the user's house to a desired temperature.”; [0020, 0045-0046; FIG.10])
Examiner’s Note: It should be noted that information pertaining to an air conditioning environment within a vehicle may also include GPS coordinates, data representative of a unique identifier for the precise geographic location on the earth where the vehicle and air conditioning environment contained within are located.  
Smereka lacks:
A terminal device used in a destination facility of a vehicle, the terminal device comprising: a control unit; a communication unit; and an output unit, 
wherein the control unit is configured to receive, via the communication unit, a set value that is a set value of an air conditioner provided in the destination facility and is to be used by occupants of the vehicle and 
is configured to output the received set value via the output unit or to send the received set value to the air conditioner via the communication unit, 
Regarding the limitation; “…terminal device”, Boyd (US 20200217550 A1) discloses in a similar invention, regarding HVAC systems, a consideration for a controller 132 which may be communicatively coupled to a user interface 139 which may be included in a user device 140, such as the thermostat 110, a computer, a smart phone, a tablet, or other personal user device. A user may manually input information to the controller 132 via the user interface 139. For example, the user may utilize the user interface 139 to input the previously cached data, which the controller 132 may utilize to categorize a heat source, such as being either expected or unexpected. To this end, the user interface 139 may include a display on which the controller 132 may provide messages to communicate with users, and may include input devices, such as touch screens, or other input devices, to receive input from the users [0047].
Examiner’s Note: It should be noted that Boyd discloses a thermostat among several terminal devices as defined in the specification of the current application; such as a computer, smart phone, or tablet. While Smereka is silent as to distinctly disclosing a terminal device, as defined in the specification, Boyd teaches the idea of a thermostat as an alternative and equivalent means of functionality as the previously listed terminal device embodiments. Therefore, it would be obvious to one of ordinary skill to modify the thermostat smart device of Smereka to be defined as a terminal device, as taught by Boyd.  For more information regarding “terminal device” please see claim the interpretation section above. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Smereka to include a terminal device such as a thermostat, a computer, a smart phone, a tablet, or other personal user device, as taught by Boyd. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a terminal device which can be conveniently operated by a user at a destination facility enabling the display of and control over operations related to HVAC and air conditioning of an environment. 
Regarding the remaining limitations; Karimi (US 11333384 B1) discloses in a similar invention, regarding climate control systems, a consideration for a terminal device in an embodied of thermostat 150, which is configured to incorporate a system controller 106 (control unit), an input/output unit 107 (output unit), and a communication unit (“Communication between the I/O unit 107 and system controller 106 may be wired, wireless, or a combination thereof.”). During operations the I/O unit may display information related to the operation of the HVAC system via a graphical interface and communicates received set values to the system controller 106 which then execute control of the HVAC system 100 [Col.6 ln26]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Smereka to include a terminal device comprising a control unit, a communication unit, and an output unit wherein the control unit is configured to receive, via the communication unit, a set value that is a set value of an air conditioner provided in the destination facility and is to be used by occupants of the vehicle and is configured to output the received set value via the output unit or to send the received set value to the air conditioner via the communication unit, as taught by Karimi. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a terminal device, such as a thermostat, at a destination facility enabling the display of and control over operations related to HVAC and air conditioning of an environment. 
In re claim 11, Smereka discloses the control device according to claim 10, wherein the destination facility includes an accommodation facility, a restaurant, or a home of the occupant. (“The smart device applications 212 may include one or more applications installed to the VCS 1 and configured to make use of functionality of the smart device 202 via the smart device interface 208. As an examples, the smart device applications 212 may include a thermostat smart device application 212 configured to allow a user to view and set home temperature and thermostat settings of a thermostat smart device 202.”; [0042, 0046, 0059; FIG.4-5])
In re claim 18, the limitations of method claim 18 are similar in scope to those discussed in the rejection of claim 7. For more information regarding the limitations, please see in re claim 7.
Allowable Subject Matter
Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re claims 2, 5, 13, and 16; The prior art teaches a system for setting a thermostat of an air conditioning system according to commands from a user vehicle. Within the field of smart homes and appliance integration, it is known to configure a system which enables a user vehicle to control home appliances, such as thermostats, locks, or garage doors, remotely. However; the prior art lacks, wherein a control unit calculates a set value for an air conditioner of a destination facility based upon information regarding the air conditioning environment within the vehicle, to include; a value of a set temperature, a value of a set humidity, a value of a set wind direction, and a value of a set air volume of a vehicle air conditioner mounted on the vehicle.   
The technical features of the claimed limitations discussed above would allow for a destination facility to prepare for the arrival of vehicle occupants by transmitting and receiving information regarding the current environmental profile, to include temperature, volume of air, etc., of the vehicle in order to adapt the environmental conditions of the destination facility to better accommodate the vehicle occupants upon arrival by recreating established environmental values.  
In re claims 3, 4, 6, 14, 15, and 17; included due to dependency upon objected claims. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763